DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September 2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the shape-imparting element in claims 9 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 9-10, 12, 14-15 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “each of the first loop structure or the second loop structure” in line 10 which renders the claim indefinite because it is unclear whether the claim requires both the first and second loop structures to have at or second loop structures to have at least and electrode. For purposes of examination, this will be treated as requiring both the first and second loop structures to have at least an electrode.
Regarding claim 3, the claim recites the limitations “a first electrode” and “a second electrode” which renders the claim indefinite because it is unclear whether these are the same or different than the “electrode on the first loop structure” and “electrode on the second loop structure” as previously set forth in claim 1. For purposes of examination, these will be treated as being the same as the “electrode on the first loop structure” and “electrode on the second loop structure” as previously set forth in claim 1.
Regarding claim 14, the claim recites the limitation “at least one of the first structure or the second structure comprises an electrode” followed by “the electrodes are in the same plane” which renders the claim indefinite because it is unclear whether the claim require at least one electrode or a plurality of electrodes. For purposes of examination, this will be treated as optionally requiring at least one, or a plurality of electrodes.
Claim 14 recites the limitation "the same plane" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 14, the claim recites the limitation “a respective shape structure” which renders the claim indefinite because it is unclear whether this is the same or different than the “first and second structures have a shape imparted thereto” as previously set forth in claim 13. For purposes of examination, this will be interpreted as optionally being the same or different than the “first and second structures have a shape imparted thereto” as previously set forth in claim 13.
Claims 2, 5-6, 9-10, 12, 15 and 23 are rejected as being dependent upon an indefinite claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In the instant case, claim 3 fails to further limit the claim upon which it depends because claim 1 already contains the limitation of wherein each of the first loop structure and second loop structure comprise at least an electrode near to the distal end thereof.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (US 2004/0082948) in view of  Wang et al. (US 5462545) (“Wang”) and in further view of Whayne et al. (US 6071279) (“Whayne”).
Regarding claim 1, Stewart teaches a double loop catheter for delivering ablation energy (figure 8; paragraphs 0098-0101), the catheter comprising: a catheter sheath having a proximal end, a distal end and at least one lumen extending therethrough (catheter sheath: element 198, figure 8; [0098]-[0099]); a first loop structure having a proximal end and a distal end (tip of locating device: element 208, figure 8; paragraph 0101) and a second loop structure having a proximal end and a distal end (distal portion: element 202, figure 8; coil: element 204, figure 8; see also [0099]); the first loop structure and the second loop structure receivable in the at least one lumen of the catheter sheath and being configurable to extend distally of the distal end of the catheter sheath (see [0099] and [0101]); each of the first loop structure and the second loop structure comprising at least an electrode near to the distal end thereof (electrodes: element 194; element 210, figure 8; paragraphs 0098-0101); and wherein the first loop structure is on a plane that is perpendicular to the catheter sheath and that is substantially parallel to a plane of the second loop structure (as shown in annotated Figure 8 below), and wherein first loop structure and the second loop structure are displaceable between a first configuration and a second configuration (as shown in figure 8, the two loops can retract and extend into the sheath which would allow for the two configurations, see also corresponding disclosure in [0098]-[0101] and [0103]). 

    PNG
    media_image1.png
    348
    708
    media_image1.png
    Greyscale

However, Stewart fails to teach wherein the electrode on the first loop structure and the electrode on the second loop structure are connected to independent conductors and wherein the first loop structure is distal relative to the second loop structure in the first configuration, and the second loop structure is distal relative to the first loop structure in the second configuration.
Wang teaches a catheter with electrodes disposed on the surface of the catheter (see electrode panels 80, Figs. 3A-3C) wherein the electrodes are each connected by independent conductors (see conductors 76a, 76b, 76c, and 76d). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the electrodes on each of the first and second loop structures as taught by Stewart to each be connected via independent conductors in light of Wang, the motivation being to provide the additional advantage of selectively energizing the electrodes to concentrate energy at a particular region of interest and improve the efficiency of the energy delivery (see Wang col. 7 lines 27-62). However, Stewart in view of Wang fails to teach wherein the first loop structure is distal relative to the second 
Whayne teaches a double catheter configuration for holding multiple electrode elements (see Figs. 56-58) comprising two branches (see 358 and 360) wherein each of the branches are individually slidable (see col. 28, lines 39-43) within the sheath (see 370) between a deployed position (see Figs. 57 and 58) and a retracted position (see Fig. 56). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the first and second loop structures as taught by Stewart in view of Wang to be individually slidable, thereby rendering them capable of assuming a first configuration wherein the first loop structure is distal relative to the second loop structure and a second configuration wherein the second loop structure is distal relative to the first loop structure as claimed when taken in light of Whayne, there being motivation to make this modification since the change would have provided the predictable result of individual maneuvering of the loop structures relative to one another as desired to position the loop structures at each of their proper treatment/measurement sites (see Whayne col. 28, lines 59-67).
Regarding claim 2, Stewart further teaches wherein at least one of the first loop structure or the second loop structure is axially displaceable (both loops are capable of axial displacement since the operator could manually translate the entire catheter assembly along an axis, see also deployment in [0098]) and axially rotatable (both loops are capable of axial rotation since the operator could manually rotate the entire catheter assembly).
Regarding claim 3, Stewart further teaches wherein the first loop structure comprises a first electrode near the distal end of the first loop structure and the second loop structure comprises a second electrode near the distal end of the second loop structure (electrodes: element 194; element 210, figure 8; see also [0098]-[0101]).
Regarding claim 5, Stewart further teaches wherein the first loop structure and the second loop structure can be configured to align about a concentric axis (see Figure 8).
Regarding claim 12, Stewart further teaches wherein the at least one lumen includes at least one lumen adapted to deliver fluid (fluid source 404 is fluidly connected to a lumen formed by the catheter body; see [0133]; Figure 13A).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Wang, Whayne, and in further view of Ditter (US 2016/0143689).
Regarding claim 6, Stewart in view of Wang and Whayne teaches all of the elements of the claimed invention as stated above. Stewart in view of Wang and Whayne does not teach wherein one of the first loop structure or the second loop structure comprises at least one fluid aperture.
Ditter teaches wherein one of the first and the second loop structure comprises at least one fluid aperture (see [0069]-[0070]; Figures 4A-4B and 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included apertures in the loop structures in order to promote fluid flow at the treatment areas in order to minimize charring due to hot spots (see Ditter: [0070]).

Claims 13-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Whayne.
Regarding claim 13, Stewart in view of Whayne teaches similar limitations as discussed above in the rejection of claim 1 with Stewart further teaching the first structure having a proximal end and a distal end (tip of locating device: element 208, Figure 8; see [0101]), and a second structure having a proximal end and a distal end (distal portion: element 202, figure 8; coil: element 204, Figure 8; see [0099]) and each of the distal ends of the first and second structures having a shape imparted thereto (see shaped distal ends as shown in Fig. 8).
Regarding claim 14, Stewart further teaches wherein at least one of the first structure and the second structure comprises an electrode near to its respective distal end (electrodes: element 194; element 210, figure 8; paragraphs 0098-0101), and the electrodes are in the same plane (see electrodes within same second loop structure plane as shown in annotated Figure 8 above) or flush with a respective shape structure (Figure 8 shows the electrodes are flush with the structure they are placed on).
Regarding claim 15, Stewart further teaches wherein the electrode is at least one of a sensing electrode and an energizing electrode (mapping electrodes: element 210; electrodes: elements 194; paragraph 0104).
Regarding claim 16, Stewart further teaches wherein the shape is a non- rectilinear shape (figure 8; paragraphs 0098-0101).
Regarding claim 17, Stewart in view of Whayne further teaches wherein at least one of the first structure and the second structure are telescopically displaceable (the 
Regarding claim 21, Stewart further teaches wherein the shape of the first structure can be configured to be concentrically aligned relative to the shape of the second structure (as shown in Figure 8).

Claims 9-10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Wang, Whayne, and in further view of Mihalik (US 2012/0245577).
Regarding claim 9, Stewart in view of Wang and Whayne teaches all of the elements of the claimed invention as stated above. Stewart in view of Wang and Whayne does not teach wherein at least one of the first loop structure and the second loop structure comprises a shape-imparting element adapted to impart a shape to the distal end of the respective loop structure.
Mihalik teaches wherein at least one of the first loop structure and the second loop structure comprises a shape-imparting element adapted to impart a shape to the distal end of the respective loop structure (shaft: element 22, Figure 1A; [0030]-[0031]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stewart in view of Wang and Whayne to include the stylet of Mihalik in order to control the geometry of the loop structures (see Mihalik: [0031]). 
Regarding claim 10, Mihalik further teaches wherein the shape-imparting element is a stylet adapted to impart a non-rectilinear shape to the distal end of the respective loop structure (shaft: element 22, Figure 1A; [0030]-[0031).
Regarding claim 23, Mihalik further teaches wherein the shape-imparting element is adapted to be completely withdrawn or at least partially withdrawn from the first loop structure or the second loop structure (see [0044]-[0045]; Figures 1A-1C and 2A-2C).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Whayne and in further view of Ditter.
Regarding claim 18, Stewart in view of Whayne teaches all of the elements of the claimed invention as stated above. Stewart in view of Whayne does not teach wherein one of the first structure or the second structure comprises at least one fluid aperture adapted for expelling a fluid.
Ditter teaches teach wherein one of the first structure and second structure comprises at least one fluid aperture adapted for expelling a fluid (see [0069]-[0070]; Figures 4A-4B and 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included apertures in the loop structures in order to promote fluid flow at the treatment areas in order to minimize charring due to hot spots (see Ditter: [0070]).

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Whayne, and in further view of Mihalik.
Regarding claim 19, Stewart in view of Whayne teaches all of the elements of the claimed invention as stated above, however Stewart in view of Whayne does not teach wherein at least one of the first structure and the second structure comprises a shape-imparting element.
Mihalik teaches wherein at least one of the first structure and the second structure comprises a shape-imparting element (shaft: element 22, Figure 1A; [0030]-[0031]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stewart in view of Whayne to include the stylet of Mihalik in order to control the geometry of the structures (Mihalik: [0031]). 
Regarding claim 22, Stewart in view of Whayne teaches similar limitations as discussed above in the rejection of claim 1. However, Stewart in view of Whayne fails to teach the second structure further comprising a fluid conduit disposed on at least a portion of an outer perimeter of the shape imparted thereto.
Mihalik teaches a second structure further comprising a fluid conduit disposed on at least a portion of an outer perimeter of the shape imparted thereto (fluid conduit: element 30, Figure 1A; paragraph 0034-0035). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second structure of Stewart in view of Whayne to include the outer fluid conduit of Mihalik in order to cool the electrodes (see Mihalik [0034]-[0035]).
Response to Arguments
Applicant's arguments filed 24 August 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument directed to the interpretation of claim 9 under 35 U.S.C. 112(f) (see Remarks pgs. 6-7), the Examiner respectfully disagrees. Applicant points to [0042] of the instant Application’s Specification for support that the limitation “shape-imparting element” is sufficient structure to avoid interpretation under 35 U.S.C. 112(f), however this is unpersuasive because the claim itself must recite sufficient structure for accomplishing the claimed function. In this case, the claim limitation “element” is a non-structural term that does not provide sufficient structure for performing the claim function “shape-imparting”. It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see MPEP 2145(IV)). It is further noted that claim 10 is an example of where this limitation was coupled with sufficient structure to avoid interpretation under 35 U.S.C. 112(f).
Regarding Applicant’s argument directed to Stewart failing to teach wherein the first loop structure is on a plane that is perpendicular to the catheter sheath and that is substantially parallel to a plane of the second loop structure, as well as amended claim 14 (see Remarks pgs. 8-10), the Examiner respectfully disagrees. The Examiner contends that Stewart teaches these limitations in Figure 8 as newly detailed in the rejections of claims 1 and 14 and annotated Figure 8 of Stewart above.
Applicant’s arguments with respect to the electrode on the first loop structure and the electrode on the second loop structure being connected to independent conductors, and the argument with respect to claim 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794